William Proutt plaint. agt John Scarlett Execr to the Estate of Capt Samll Scarlet decd Defendt in an action of the case for non paymt of one hundred pounds in mony given by Sr Thomas Temple decd unto Love Gibbons [ 434 ] now the wife of the present plaintife being delivered to Capt. Samll Scarlett for the use and benefit of the sd *793Love Gibbons and received by the sd Scarlett in or about the yeare. 1663. with due interest and all other due damages according to attachmt datd april: 19° 1677. . . . The Jury . . . found for the plaintife one hundred pounds mony & costs of Court, allowed twenty three Shillings and two pence: The Defendt appealed from this judgement unto the next Court of Assistants and himselfe principall in £.100. and Nicholas Paige and William Coleman Sureties in £.50. apeice bound themselves respectiuely . . . on condition the sd John Scarlett should prosecute his appeale . . .
[ The following agreement is on file in S. F. 1582.3:
Whereas it was agreed Betwene mr John Scarlett of Boston & William Proutt, of Boston aforesaid, vizt, that the Said William Proutt should haue one Quarter part of Such part of the Estate of the late Capt Samll Scarlett: which was not mentioned in his Last will, which accordingly J whose name is vnderwritten, doe acknowlidge to haue Reced one fourth part of all Such goods which as yet appeared, also Doe acquitt & discharge mr Jn° Scarlet, of & from the Same, as also from all Such Estate which was disposed of before the Death of the late mrs Mary Scarlet, Provided, that mr John Scarlet shall deliuer vnto me a Quarter part of Such Estate, which was not willed as aforesaid, which shall hereafter Come to Light, as Wittnesse my hand this Twelfth Day of December 1676
William Proutt
Wittnesse: Joseph Proutt
Thomas Kemble
This (S. F. 1582.7) is one of several depositions to the same effect:
The Deposition of Timothy Proutt Junior aged Thirty three yeares or thereabouts, Testifyeth and Saith, that about Six yeares Since, Sr Thomas Temple Came accidentally to the Said Deponents house, & there asked of him, whether his brother William were going to be married to Loue Gibbons & J told him, J thought he was, & he said he was glad of it, and that he had given her One hundred Pounds, & that Capt Samuell Scarlet had it, in his hands Severall yeares to be Jmproved for her, & further Saith not
Sworn to in Court this 24th Aprill 1677
as attests Jsa Addington Cler
The case was appealed to the Court of Assistants (Records, i. 95), where the former judgment was confirmed.]